Citation Nr: 1008976	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung or 
respiratory disorder (claimed as breathing problems), other 
that service-connected sinusitis/rhinitis, to include as due 
to asbestos exposure.

2.  Entitlement to service connection for a heart condition, 
claimed as arteriosclerotic heart disease (ASHD) with 
hypertension.

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for a disorder of the 
cervical spine, to include degenerative disc disease.  

5.  Entitlement to service connection for a disorder of the 
right hand, claimed as Dupuytren's contracture.  

6.  Entitlement to service connection for a left knee 
condition.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004, December 2007, and July 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the Veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the claims file.  Also on file is a hearing transcript 
from a hearing held at the RO in August 2005.  

The claims on appeal include the issue of entitlement to 
service connection for a heart condition with hypertension, 
for which more than one theory of entitlement has been 
raised.  The procedural history of this case shows that 
theory of direct service incurrence was addressed in the 
August 2004 rating action.  Later, in November 2006, the RO 
adjudicated the issue of entitlement to service connection 
for a heart condition with hypertension, claimed as secondary 
to Naproxen prescribed for a back condition, denying the 
claim based on a finding that new and material evidence had 
not been presented.  The Board believes that the 
characterization of the issue as framed and adjudicated by 
the RO in November 2006 is incorrect, as the claim is not 
subject to finality.  

A service connection claim includes all theories under which 
service connection may be granted.  See Bingham v. Principi, 
18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. 
Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new etiological theory does not constitute a new 
claim).  In essence, alternative theories of service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).  As such all of the 
potential theories of entitlement pertaining to the service 
connection claim for a heart condition to include 
hypertension will be addressed herein by the Board and that 
issue is not subject to any of the threshold requirements 
regarding finality; i.e. the claim (bought under any theory 
of entitlement) does not require the presentation of new and 
material evidence and will be decided strictly on the merits 
based on the theories of entitlement raised.  See also 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(on direct appeals to the Board, theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and 
can be lost forever if not addressed).

As a related matter the Board points out that pursuant to the 
claim for compensation for hypertension and heart condition, 
alleged to have developed or been aggravated by the use of 
the medication Naproxen prescribed by VA, another applicable 
theory of entitlement is under 38 U.S.C.A. § 1151.  Title 38, 
United States Code § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  A claim brought under those 
provisions has not been adjudicated by the RO, as it is not 
entirely clear whether the Veteran meant to pursue a claim 
under this theory.  Accordingly, the issue of entitlement to 
service connection for hypertension and heart condition under 
38 U.S.C.A. § 1151 been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The service connection claim for a seizure disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from a lung or respiratory disorder other 
than service-connected sinusitis/rhinitis, to include claimed 
asbestos exposure.

2.  The evidence of does not indicate that currently 
diagnosed hypertension or a heart condition are etiologically 
related to the Veteran's period of active service (to include 
presumptively), nor is either condition proximately due to, 
the result of or chronically aggravated by a service-
connected disorder.  

4.  The evidence of record does not show that a currently 
manifested disorder of the cervical spine, to include 
degenerative disc disease, is etiologically related to the 
Veteran's period of active service, nor was it proximately 
due to, the result of or chronically aggravated by a service-
connected disorder.

5.  The evidence of record does not show that a currently 
manifested disorder of the right hand, diagnosed Dupuytren's 
contracture is etiologically related to the Veteran's period 
of active service, nor was it proximately due to, the result 
of or chronically aggravated by a service-connected disorder.

6.  The evidence of record does not show that a currently 
manifested left knee disorder is etiologically related to the 
Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  A lung or respiratory disorder (claimed as breathing 
problems), other that service-connected sinusitis/rhinitis, 
was not incurred in or as a result of active military service 
or any incident therein, to include claimed as due to 
asbestos exposure.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for a grant of service connection for a 
heart condition to include hypertension, have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  The criteria for a grant of service connection for a 
disorder of the cervical spine have not been met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

4.  The criteria for a grant of service connection for a 
disorder of the right hand, claimed as Dupuytren's 
contracture, have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2009).

5.  The criteria for a grant of service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).





								[Continued on Next 
Page]
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in letters dated in April 2004, March and April 2006, 
July 2007 and February 2008 wherein he was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration. With respect to private 
treatment records, the letter informed the Veteran that VA 
would make reasonable efforts to obtain private or non-
Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran has also been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in March 2006.  Subsequent adjudication of the 
claims on appeal was undertaken in the Statements of the Case 
(SOCs) issued in August 2008 and June 2009 and in a 
Supplemental Statement of the Case (SSOC) issued in July 
2007.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) 
have been obtained.  Also on file are the Veteran's post 
service private and VA medical records, records and a 
decision from the Social Security Administration, and 
testimony provided by the Veteran in 2005 (RO) and December 
2009 (Board video conference).  VA examination of the heart, 
hands and sinuses were also provided in 2006.  

The file does not include VA examinations of the cervical 
spine or left knee.  With respect to these claims, there is 
no duty on the part of VA to provide any additional 
assistance such as requesting another medical examination or 
opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service or a 
service-connected disorder and the currently claimed 
disorders.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent evidence to suggest that either a disorder 
of the cervical spine or the left knee, is in any way related 
to the Veteran's period of service, to include presumptively 
(as applicable), or to any service-connected disorder.  Given 
these matters of record, there is no competent evidence that 
the aforementioned claimed conditions may be associated with 
the claimant's active military service.  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  Id.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection Claims

The Veteran's DD 214 Form indicates that he served with the 
United States Army with primary specialties listed as 
utilities equipment repairer and power generation equipment 
repairer.  

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including cardiovascular-
renal disease (to include hypertension) and arthritis, 
although not otherwise established as incurred in or 
aggravated by service, are manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

A.	Service Connection - Respiratory or Lung disorder 
(claimed as 
breathing problems), other that service-connected 
Sinusitis/Rhinitis

The Veteran's available STRs are entirely negative for any 
reference to asbestos exposure.  An entry dated in July 1981 
indicated that the Veteran complained of intermittent pain 
and a stuffy feeling, assessed as chronic sinusitis of the 
right maxillary sinus.  

A private radiology report of November 2001 reflects that an 
MRI study of the brain revealed left maxillary sinusitis and 
a polyp in the left maxillary sinus.  

VA records reflect that X-ray films of the chest taken in 
February 2002 and November 2003 revealed no active pulmonic 
disease.  An entry dated in March 2002 indicated that the 
Veteran smoked 1 to 11/2 packs of cigarettes a day.  At that 
time, the Veteran's lungs were described as clear and there 
were no abnormalities of the heart.  A March 2003 entry 
mentioned that the Veteran had congestion in his chest for 
which an inhaler was to be ordered.  VA records (2003 and 
2004) show that the Veteran's medications include Albuterol 
and Flunisolide inhalers.  

The Veteran provided testimony at a hearing held at the RO in 
August 2005, at that time, he explained that his breathing 
problems were not due to a sinus problem, but were due to a 
lung condition, described as asthma.  The Veteran indicated 
that neither a breathing problem nor asthma were treated in 
service, but had been treated thereafter and noted that he 
believed he had been in contact with asbestos during service 
pursuant to his MOS as an equipment repairman.  

A VA examination of the nose and sinuses was conducted in 
July 2006 and the claims folder was reviewed.  The Veteran 
complained of right maxillary sinus pain.  The Veteran gave a 
history of a dental procedure in service with complications, 
resulting in sinus pain and chronic problems since that time.  
As a related complaint, the Veteran complained of 
interference with breathing through the nose and a feeling of 
constant clogging of the nose.  A diagnosis of 
sinusitis/seasonal rhinitis was made and the examiner opined 
that the Veteran's chronic sinus condition was secondary to 
dental treatment received in service.   

By rating action of August 2006, service connection was 
established for sinusitis/seasonal rhinitis, evaluated under 
Diagnostic Code 6513.  

VA records dated in 2006 and 2007 are negative for any 
clinical diagnosis of a breathing/respiratory disorder and 
reflect that the Veteran was taking Flunisolide nasal inhaler 
spray for allergies and was no longer taking Albuterol.  

The Veteran provided testimony at a Board video conference 
hearing held in December 2009.  He stated that he started 
having breathing problems after a "whole lot" of 
medications were prescribed for him and indicated that he was 
put on Aerobec and Albuterol inhalers.  He indicated that he 
did not have any breathing problems in service and was not 
sure which medication prescribed post-service was causing his 
breathing problems.    


Analysis

The Veteran maintains that he experiences breathing problems, 
described as asthma, which he believes are related to his 
military service.  He specifically contends that his 
breathing problems are attributable to asbestos exposure 
sustained in conjunction with service duties, which 
reportedly included working with heating and cooling units 
and repairing equipment.  

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  As a threshold matter, the Board is 
unable to locate any clinical diagnosis of a breathing or 
respiratory disorder, such as asthma or bronchitis in this 
case.  While there is an indication that the Veteran had some 
chest congestion for which he was using inhalers in 2003 and 
2004; later VA medical evidence dated 2006 and 2007, fails to 
reflect that the Veteran continued to use inhalers and fails 
to shown that the Veteran actually has a currently diagnosed 
breathing/respiratory disorder, other than 
sinusitis/rhinitis, for which service connection is already 
in effect.  

The Board acknowledges that the Veteran is competent to 
provide evidence about what he experienced; in this case he 
reports having breathing problems.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Veteran's statements may be competent 
to support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  

However, a breathing/respiratory disorder or a disorder of 
the lungs, as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms are not 
disabilities in and of themselves and they are not readily 
identifiable/diagnosable the way that varicose veins may be 
observed and assessed, objectively.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  There are many different 
breathing/respiratory disorders.  The Veteran does not have 
the medical expertise to discern the nature of any current 
breathing respiratory symptomatology nor does he have the 
medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis capable of lay observation or experience.  The 
Veteran is competent to report that he has been told of a 
diagnosis of a respiratory disorder as suggested by his 2005 
testimony, but, in this case, that report is unsubstantiated 
by any clinical evidence.  Thus, the Veteran's lay assertions 
are insufficient to establish a current diagnosis of a 
breathing/respiratory disorder in this case.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a 
breathing/respiratory disorder.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, denial of the claim is warranted on this basis 
alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) (the Board has the fundamental authority 
to decide a claim in the alternative).  However, even 
assuming that there was evidence of a currently diagnosed 
breathing disorder; service connection would not be 
warranted.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract. Cancers of 
the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1). Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  However, in this 
case inasmuch as the Veteran has no actual currently 
diagnosed breathing/respiratory disorder, any failure to 
follow these procedures is at best harmless error.  

The Veteran's DD 214 Form indicates that he served in the 
Army from June 1977 to February 1988 as utilities equipment 
repairer and power generation equipment repairer.  Available 
STRs do not in any way establish or even suggest that he was 
exposed to asbestos as a part of his duties.  Even if the 
Veteran was exposed to asbestos in service, however, mere 
exposure to a potentially harmful agent is insufficient for 
eligibility for VA disability benefits.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus, that is, a causal connection, between the current 
disability and exposure to asbestos in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The Veteran's STRS are negative for any complaints, findings, 
or diagnosis of breathing/respiratory problems, and the 
Veteran has specifically testified to the effect that he was 
never treated for breathing problems in service.  In fact, 
the first evidence of any breathing disorder is shown in 2003 
and the first mention of in-service asbestos exposure was not 
initially shown until 2004, more than 15 years after his 
discharge from service, when the Veteran filed his original 
claim for a breathing disorder.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  Furthermore, no medical records or other 
objective documentation dated either in service or at any-
time post- service references or discusses any reported 
history of in- service asbestos exposure.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than (remote) history as reported 
by the veteran).

In this case, the Veteran does not specifically contend nor 
does any evidence, particularly clinical, reflect continuity 
of symptomatology described as breathing problems.  As noted 
above, the first post-service clinical evidence of a 
respiratory disorder of record is dated in 2003 when chest 
congestion was noted, more than 15 years after separation 
from active service, and the Veteran denied having breathing 
problems in service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  As such chronicity and 
continuity of symptomatology is not shown.  38 C.F.R. § 
3.303(b).  

Aside from the Veteran's own unsubstantiated contentions 
regarding asbestos exposure in service and a contended 
etiological relationship between such claimed exposure and a 
currently claimed breathing disorder, there is no evidence of 
record supporting this theory of entitlement.  A requirement 
for a showing of such a relationship has been affirmed by the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service (or 
a service connected disability) and the disability claimed. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, there is no credible evidence of record establishing or 
even suggesting that the claimed breathing disorder, the 
symptoms of which did not initially appear until more than a 
decade after service (and then only acutely), is in any way 
etiologically related to service, by virtue of claimed 
asbestos exposure sustained in service, or otherwise.  The 
Veteran's assertions and testimony alone are not competent to 
provide the required nexus evidence in this case and no 
medical professional has provided any indication of an 
etiological relationship between the Veteran's claimed 
breathing problems and his military service.  Although he is 
competent to report his symptoms of difficulty breathing, 
etc., he is not competent to also attribute his 
breathing/respiratory symptoms to his military service, 
particularly in light of the fact that there is no actual 
evidence of asbestos exposure in service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service 
connection for a breathing disorder.  As the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.

	B.  Service Connection - Heart Condition with 
hypertension

The Veteran filed a service connection claim for a heart 
condition, to include hypertension in April 2004.  

The Veteran's available STRs are entirely negative for any 
mention or diagnosis relating to a heart condition or 
hypertension.  The records reflect that a blood pressure 
reading of 122/74 was made in December 1987.  

VA records dated from 2002 forward reflect that the Veteran's 
diagnosed medical conditions included hypertension.  X-ray 
films of the chest taken in February 2002 and November 2003 
revealed no active pulmonic disease.  An entry dated in March 
2002 indicated that the Veteran smoked 1 to 11/2 packs of 
cigarettes a day.  At that time, the Veteran's lungs were 
described as clear and there were no abnormalities of the 
heart.  VA records dated in 2003 and 2004 include ASHD as a 
condition noted in the Veteran's medical history.  An entry 
dated in December 2004 notes that the Veteran wanted to ask 
some questions about a prescribed medication Naproxen 
relating to his heart condition, noting that he had seen it 
advertised on television.  

The file contains a decision of the SSA dated in September 
2003, which reflects that the Veteran was determined to be 
disabled from August 2001, due to a primary diagnosis of 
disorders of the back, with a secondary diagnosis of 
essential hypertension.  The evidence supporting that 
decision included private medical evidence indicating that 
hypertension had been diagnosed at least as early as 
September 2001.  

The Veteran provided testimony at a hearing held at the RO in 
August 2005.  He indicated that hypertension had not been 
diagnosed during service, and explained that he was told 
during active duty that he was borderline/slightly elevated.  
He stated that he recalled having readings of 130 to 132/80.  
He indicated that he was first diagnosed with 
hypertension/heart disease in 2002 or 2003.  

A VA examination of the heart was conducted in July 2006 and 
the claims folder was reviewed.  The Veteran complained of 
symptoms including angina, syncope and dizziness and 
estimated that the onset of these problems was in 2001.  
Physical examination revealed that the Veteran had regular 
cardiopulmonary rhythm with no evidence of murmurs of 
gallops.  The lungs were clear and there were no findings of 
congestive heart failure.  Echocardiogram was normal and an 
EKG revealed a normal sinus rhythm.  Assessments of a history 
of hypertension and no evidence of cardiac dysfunction - 
normal heart, were made.  

The examiner noted that the Veteran initially contended that 
his heart problem was caused by taking the medication 
Naproxen, having seen this on a television commercial.  
However, he later changed his mind and reported that he 
continued taking Naproxen with no untoward effects.  The 
examiner noted that a review of the Veteran's file reflected 
that he had a long-standing history of hypertension and a 
strong family history of heart disease, stroke and 
hypertension.  The examiner opined that the Veteran's cardiac 
condition was most likely related to his long-standing 
hypertension and strong family history of cardiac disease.  

The Veteran provided testimony at a Board video conference 
hearing held in December 2009.  He stated that he believed 
that taking Naproxen for neck pain had caused a heart problem 
to include hypertension and indicated that he did not have 
these problems prior to taking Naproxen.  

Analysis

The Veteran contends that a heart condition, to include 
hypertension, is related to his military service.  In the 
alternative, he maintains that this condition was incurred 
secondary to taking Naproxen, prescribed for headaches and 
pain in the neck, shoulders and back.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).  Hypertension must be confirmed by readings taken two 
or more times on three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Indisputably, the record contains medical evidence of 
hypertension, as diagnosed upon VA examination of 2006.  Less 
clear is whether a currently diagnosed heart condition is 
shown, as no such condition was diagnosed upon VA examination 
report of 2006.  However, VA medical records dated in 2003 
and 2004 document a medical history of ASHD (arteriosclerotic 
heart disease).  As such, for purposes of this decision the 
Board will proceed assuming that both hypertension and 
currently diagnosed heart condition are shown.  

The remaining question is whether or not currently manifested 
hypertension and a heart condition were incurred during or as 
a result of the Veteran's active military service, 
presumptively or otherwise, or is secondarily related to a 
service-connected disorder by virtue of causation or 
aggravation.

With respect to the second Hickson element, the evidence 
fails to demonstrate that the Veteran was ever diagnosed with 
hypertension or any heart condition during his period of 
active service.  While no separation examination is on file, 
an entry dated in December 1987, just about 3 months short of 
the Veteran's separation date shows a normal blood pressure 
reading of 122/74.  The STRs are entirely negative for any 
complaints, findings or diagnoses relating to either 
hypertension or a heart condition.  In hearing testimony 
provided in 2005, the Veteran himself indicated that he never 
went on sick call during service for any heart-related 
conditions.  

Similarly, there is also no evidence that hypertension or any 
heart/cardiovascular disorder manifested to a compensable 
degree within one year following separation from service.  A 
chronic disease need not be diagnosed during the presumptive 
period under 38 C.F.R. § 3.307(c), but if not, there must 
then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  No such evidence has been presented in this case.  
In hearing testimony presented in 2005, the Veteran himself 
estimated that heart disease and hypertension were not 
initially diagnosed until about 2002.  It appears that the 
earliest documented clinical evidence on file referencing a 
diagnosis of hypertension was dated in 2001.

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish that 
the Veteran currently has hypertension or heart disease which 
is etiologically or causally associated with service.  The 
initial clinical diagnosis of hypertension was made in 2001, 
more than a decade after the Veteran's separation from 
service; according to the Veteran's self report and 
references in the medical records, it appears that a heart 
condition may have been diagnosed around the same time.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, 
there is no evidence of a chronic disability (hypertension or 
a heart condition) during the Veteran's period of active 
service, or of continuity of symptomatology after active 
service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis. 
In this case, there has been no competent evidence or opinion 
presented for the record which establishes or even suggests 
that an etiological relationship exists between hypertension 
or heart disease initially diagnosed about a decade after 
service and the Veteran's period of active service.  In 2006, 
an opinion addressing the matter of the etiology was offered 
by a VA examiner.  The examiner noted that a review of the 
Veteran's file reflected that he had a long-standing history 
of hypertension and a strong family history of heart disease, 
stroke and hypertension.  The examiner opined that the 
Veteran's cardiac condition was most likely related to his 
long-standing hypertension and strong family history of 
cardiac disease.  The opinion offered was negative, the file 
contains no professional medical opinion to the contrary, and 
the Veteran has not provided any competent medical evidence 
to diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Accordingly, service connection for 
hypertension and a heart condition is not warranted based on 
the theory of direct service incurrence.

The Veteran also contends that claimed hypertension and a 
heart condition were caused or aggravated by the medication 
Naproxen, taken to control joint pain of the neck and 
shoulders.  The Veteran currently has a service connection 
claim for a disorder of the neck/cervical spine pending, 
which is being denied herein.  Service connection is 
permissible on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically (i.e. permanently) aggravated the disability in 
question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Service connection on a secondary basis required 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

As explained further below, service connection is not 
warranted for a disability of the cervical spine and as such 
a claim brought under a "secondary" theory of entitlement 
based on a relationship between currently claimed 
cardiovascular conditions and a medication taken to control 
neck pain, is not viable.  Moreover, aside from the Veteran's 
entirely unsubstantiated assertions, there is no indication 
that his taking the prescribed medication Naproxen in any way 
impacted his diagnosed cardiovascular conditions, 
specifically by virtue of causation or aggravation.  The 
basis for the contention apparently arises from information 
provided on a television commercial.  When examined in 2006, 
the VA examiner noted that the Veteran initially contended 
that his heart problems were caused by taking the medication 
Naproxen, having seen this on a television commercial.  
However, it was noted that the Veteran later changed his mind 
and reported that he continued taking Naproxen with no 
untoward effects  

A layperson is generally incapable of opining on matters 
requiring medical knowledge, such as linking a medical 
condition with the use of a prescribed medication.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay evidence may be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  In this case, the Veteran is entirely 
unqualified to provide a medical opinion relating to the use 
of Naproxen and his claimed cardiovascular disorders, and his 
assertions are not substantiated by any competent or credible 
evidence.  However, ultimately the theory of secondary 
entitlement fails as service connection is not in effect for 
any disorder which requires the use of the prescribed 
medication Naproxen.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a heart condition, to include hypertension.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

	C.  Service Connection - Disorder of the Cervical Spine

The Veteran's STRs are entirely negative for any reference to 
injury, complaints, findings, treatment or a diagnosis 
relating to the neck or cervical spine.  

Private medical records dated in September 2001 reflect that 
the Veteran had a seizure and fell, sustaining a laceration 
over the left eyebrow, requiring ER treatment.  Records dated 
later in September 2001 mention that the Veteran's last 
seizure was 2 weeks previously, and reflect that his 
complaints included right neck pain radiating to the 
shoulder.  

A private medical report of October 2001 of Dr. K. indicates 
that the Veteran experienced episodes of passing/blacking 
out, and noted that he had injured his shoulder in September 
2001.  There was no diagnosis of either a shoulder of neck 
disorder made at that time.  

VA records include a May 2002 record show the Veteran 
complained of neck and shoulder pain and that diagnoses 
including cervicalgia were made.  An entry dated in August 
2002 indicated that the Veteran had a 1-year history of right 
shoulder pain, associated with a fall from a porch due to a 
seizure.  Examination revealed full range of motion of the 
neck.  Right trapezius strain was diagnosed.  A 2002 X-ray 
report of the cervical spine revealing findings suggestive of 
an old injury of the C5-C6 level, associated with mild to 
moderate degenerative spondylosis.  It was also reported that 
X-ray films of the cervical spine showed degenerative disc 
disease of the cervical spine.  

An April 2003 medical report of Dr. W. mentions that the 
Veteran suffered from episodes of blacking-out, noting that 
the Veteran reported hurting his neck during one such 
episode.  

The file contains a decision of the SSA dated in September 
2003, which reflects that the Veteran was determined to be 
disabled from August 2001, due to a primary diagnosis of 
disorders of the back, with a secondary diagnosis of 
essential hypertension.  

The Veteran provided testimony at a hearing held at the RO in 
August 2005, stating that he thought he might have hurt his 
neck as a result of having seizures, due to falling.  He 
reported that he was never treated for any neck problem 
during service, and indicated that he did not know when this 
condition started, but believed that a disability of the 
cervical spine was first diagnosed in 2001 or 2002.  

VA records dated in 2006 document the Veteran's complaints of 
chronic back pain.  

The Veteran provided testimony at a Board video conference 
hearing held in December 2009.  He stated that he suffered 
from a seizure in 2000 resulting in a fall, snapping his 
neck.  He indicated that he was hospitalized and treated for 
a neck sprain and seizures, following which his neck was 
stiff and he could not turn it.  He further stated that VA 
was treating him with Naproxen for neck pain, which he was 
still currently taking.  

Analysis

The Veteran contends that a disorder of the cervical spine 
resulted from his various service related duties as a utility 
equipment repairman, often requiring lifting heavy objects 
such as generators and refrigerator units.  In the 
alternative, he maintains that this condition was incurred 
secondary to a fall sustained while having a seizure.  

Indisputably, the record contains medical evidence of 
currently disability of the cervical spine which was 
diagnosed in 2002 as moderate degenerative spondylosis and 
DDD of the cervical spine.  As the initial diagnosis of DDD 
was not made until 2002, more than a decade after the 
Veteran's discharge from service, the Veteran is not entitled 
to service connection for arthritis of the cervical spine on 
a presumptive basis pursuant to the provisions of 38 C.F.R. § 
3.307(c).

The remaining question is whether or not a currently 
manifested disorder of the cervical spine was incurred during 
or as a result of the Veteran's active military service, 
presumptively or otherwise, or is secondarily related to a 
service-connected disorder by virtue of causation or 
aggravation.

With respect to the second Hickson element, the evidence 
fails to demonstrate that any disorder of the neck or 
cervical spine was ever diagnosed during active service.  In 
hearing testimony provided in 2005, the Veteran indicated 
that he was never treated for any neck problem during 
service, and indicated that he did not know when this 
condition started, but believed that a disability of the 
cervical spine was first diagnosed in 2001 or 2002.  Later, 
in testimony provided in 2008 he attributed his disorder of 
cervical spine to a fall sustained between 2000 and 2002.  
Such evidence weighs against a finding of service incurrence, 
as well as against indications of continuity and chronicity 
of symptomatology since service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  

The file contains absolutely no medical opinion establishing 
or even suggesting that an etiological relationship exists 
between the currently claimed disorder of the cervical spine 
and service.  Moreover, the Veteran himself has identified no 
service-related injury affecting the cervical spine and has 
made no contentions other than heavy lifting during service 
may be responsible for his currently manifested disorders of 
the cervical spine.  While the Board has no reason to 
question the credibility of the Veteran's account that he 
lifted heavy objects in service, it is equally clear 
according to the Veteran's own report that his post-service 
employment has involved manual labor working in a lumbar 
yard, at a wood chipping mill, as a cabinet maker and as a 
machine operator.  No credible evidence on file including the 
evidence associated with the SSA decision of 2003 attributes 
the Veteran's military service duties as the source of neck 
problems, not initially clinically recognized until more than 
a decade after his discharge from service.  Also weighing 
against the claim in this regard is the length of time 
between the Veteran's separation from service and the initial 
documentation of treatment for symptoms of the cervical spine 
in 2002.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.)

The Veteran's primary contention appears to be that his 
currently claimed disorder of the cervical spine resulted 
from a fall sustained due to a having seizure.  Service 
connection is not currently in effect for a seizure disorder 
and as such, service connection on a secondary basis, the 
theory apparently being raised by the Veteran, is not a 
viable theory of entitlement.  

Recognizing, that the service connection claim for seizures 
is actually pending and that it may in the future provide the 
basis for a viable theory of entitlement, the Board has 
considered whether there is any indication of a relationship 
between seizures and the currently claimed neck disorder as 
contended by the Veteran.  In this regard, the file contains 
medical records which reflect that the Veteran sustained a 
laceration over the left eye (2001) and a right shoulder 
injury as a result of a fall sustained in conjunction with a 
seizure episode.  However, the file does not contain any 
clinical records actually documenting that he sustained a 
fall due to seizures causing a neck injury.  Contrary to the 
Veteran's hearing testimony provided in 2009, the file 
contains no evidence corroborating the Veteran's account of 
suffered from a seizure in 2000 resulting in a fall, snapping 
his neck, requiring hospitalization and treatment for a neck 
sprain.  

In addition, the file contains no evidence establishing or 
even suggesting that any currently diagnosed disorder of the 
cervical spine, including DDD is attributable to a fall 
resulting from a seizure.  To the extent that the Veteran 
contends there is such a relationship, it is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable event, such as a fall and the occurrence of a neck 
injury.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, here those 
statements are not considered to be credible by the Board as 
they are: (1) unsupported by any objective or clinical 
documentation and (2) contradicted by the Veteran's 
statements and testimony which fail to consistently identify 
the approximate date of the fall (variously identified as 
between 2000 and 2002).  

Moreover, in this case, the question of causality of a 
disorder is one which requires competent medical evidence.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  In this 
case, the record reflects that the Veteran does not have 
specialized knowledge, i.e., that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Accordingly, his lay medical opinion regarding causation is 
of no probative value.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a disorder of the cervical spine.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). The benefit sought on appeal is 
therefore denied.

	D.  Service Connection - Right Hand

The Veteran filed a service connection claim for a disorder 
of the right hand claimed as Dupuytren's Contracture, in 
April 2007.  

The available STRs are show that the Veteran was seen in 
December 1987 at which time he complained of a 3-month 
history of a knot in the palm of the left hand, increasing in 
size, assessed as Dupuytren's Contracture.  

VA records include an entry dated in March 2004, at which 
time the Veteran requested that that a doctor look at nodules 
growing on his hands and gave a history of such problems in 
service, reporting that at that time he was told that he had 
small cysts.  He was seen in April 2004, at which time the 
presence of bilateral lumps on both palms was noted.  A VA 
orthopedic surgeon opined that the examination was consistent 
with evidence of early palmar fasciitis (Dupuytren's 
disease).  

The Veteran provided testimony at a hearing held at the RO in 
August 2005, at which time he explained that he was seen for 
complaints of knots in both hands during service, describing 
them as growing bigger.  

A VA examination of the hands was conducted in October 2007 
and the claims file was reviewed.  The Veteran recalled that 
he had a "knot" on the left palm during military service in 
the 1980's.  He gave no history of trauma or surgery of 
either hand.  He reported that after service, he performed 
manual labor working in a lumbar yard, at a wood chipping 
mill, as a cabinet maker and as a machine operator.  Small 
Dupuytren's contractures of both palms were diagnosed.  The 
examiner opined that it was at least as likely as not that 
Dupuytren's contracture of the left palm was connected to the 
firm area of the left palm noted during military service.  
The examiner also explained that insufficient evidence 
existed to make a medical connection between Dupuytren's 
contracture of the right palm and military service, and 
opined that it was at least as likely as not that developed 
Dupuytren's contracture of the right palm during the years of 
manual labor performed after discharge from duty.  

By rating action of December 2007, service connection was 
established for Dupuytren's contracture of the left hand 
only.  

The Veteran provided testimony at a Board video conference 
hearing held in December 2009.  He stated that he started 
having problems with both his hands in service for which he 
went on sick call, but noted that problems with only one hand 
(the left) were recognized in sick call records.  

Analysis

The Veteran maintains that he suffers from knots/wounds of 
the right hand caused by manual labor, which he first 
discovered while serving at Fort Lewis in 1979 or 1980.  He 
contends that the right hand condition, described as 
Dupuytren's contracture, has been chronically painful since 
that time and that he was once told that surgery might be 
required.  

The record indisputably documents that Dupuytren's 
contracture of the right hand was diagnosed in 2004.

With respect to service incurrence, the STRs are negative for 
any entries or any diagnosis relating to the left hand, but 
show that he was treated for right hand symptomatology 
assessed as Dupuytren's contracture.  Nevertheless, the 
Veteran contends that he went on sick call for symptomatology 
of both hands.  In Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005), a case wherein the Veteran's STRs were missing, 
the Court held that a Veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, which 
the Court specifically indicated, in that case, included 
experiencing pain in his right hip and thigh during service, 
reporting to sick call, and undergoing physical therapy.  In 
the absence of any evidence to the contrary, the Board finds 
the Veteran's account of right hand symptomatology and 
treatment in service credible.  

Even assuming that the Veteran had symptomatology and 
treatment in service, the Board is unable to conclude that 
chronicity and continuity of right hand symptomatology since 
service is shown or that the currently diagnosed Dupuytren's 
contracture of the right hand is etiologically related to 
service.  

Significantly, the post-service medical records reflect that 
right hand symptomatology was first shown and diagnosed in 
2004, more than 15 years after the Veteran's separation from 
service.  Further, the record also fails to include a medical 
opinion which establishes or even suggests that a currently 
diagnosed right hand disorder is etiologically related to the 
Veteran's period of service.  A requirement for a showing of 
such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

In this case, the file contains a VA medical opinion provided 
in 2006 at which time a VA examiner explained that 
insufficient evidence existed to make a medical connection 
between Dupuytren's contracture of the right palm and 
military service, and opined that it was at least as likely 
as not that developed Dupuytren's contracture of the right 
palm during the years of manual labor performed after 
discharge from duty.  The opinion offered was negative, the 
file contains no professional medical opinion to the 
contrary, and the Veteran has not provided any competent 
medical evidence to diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  

With respect to the Veteran's contentions of chronicity and 
continuity of symptomatology of the right hand since service, 
the Board finds that such assertions lack credibility.  
Initially, the Board observes that his assertions regarding 
chronicity and continuity of right hand symptomatology are 
only very general and vague, referring only to hand pain and 
not to more specific symptomatology or the dates, duration or 
severity thereof.  Further, even presuming that the Veteran 
had symptomatology of the right hand which was treated in 
service, there is no documentation of any chronic 
symptomatology between 1988 and 2004.  No objective evidence 
on file including the evidence associated with the SSA 
decision of 2003 even mentions symptomatology or a diagnosed 
condition of the right hand.  Weighing against the claim in 
this regard is the length of time between the Veteran's 
separation from service and the initial documentation of 
treatment for symptoms in 2004.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.).  Also relevant is the 
fact that the Veteran did not submit a service connection 
claim for a right hand disorder until 2007.  All of the 
aforementioned factors collectively rebut the Veteran's 
assertions of chronicity and continuity of a right hand 
disorder, specifically Dupuytren's contracture, since service

The Veteran has not contended, nor does any evidence on file 
even suggest that a secondary relationship exists between the 
currently claimed right hand disorder and the service 
connection left hand disorder.  See 38 C.F.R. § 3.310.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a disorder of the right hand, characterized as 
Dupuytren's contracture.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). The benefit sought on appeal is therefore denied.

E  Service Connection - Left Knee

The Veteran filed a service connection claim for a left knee 
disorder in January 2008.  

The Veteran's STRs are entirely negative for any reference to 
a left knee injury, or for any complaints, findings or 
diagnosis relating to the left knee.    

VA records dated 2002 to 2006 are entirely negative for any 
for any reference to a left knee injury, or for any 
complaints, findings or diagnosis relating to the left knee.  
The records reflect that the Veteran had peripheral vascular 
disease of the lower extremities with intermittent pain with 
ambulation.  A June 2007 entry indicates that the Veteran 
complained of a 2 to 3 week history of left knee pain.  An 
assessment of left knee pain, possibly secondary to arthritis 
was made.  In August 2007, the Veteran continued to complain 
of left knee pain and X-ray films were ordered.  

A VA orthopedic surgery consult note dated in September 2007 
indicates that the Veteran gave a 3-month history of left 
knee pain, reporting that he jammed his left knee.  It was 
noted that there was some evidence of swelling and giving 
way.  The entry stated that he had some injuries before, but 
no bad pain.  X-ray films revealed mild medial joint space 
narrowing.  An impression of possible medial meniscus tear 
and early osteoarthritis were made.  An October 2007 entry 
indicates that MRI studies revealed a medial collateral 
ligament (MCL) sprain and that a brace was issued.  An entry 
dated in December 2007 indicates that the Veteran continued 
to complain of left knee pain.  

The Veteran presented testimony at a Board video conference 
hearing held in December 2009.  He indicated that he suffered 
from left knee pain throughout service and went on sick call 
for it on several occasions.  He states that the only 
findings ever made consisted of a cyst on the bottom of the 
knee-cap shown by X-ray films.  

Also on file are records and a decision of the Social 
Security Administration (SSA) reflecting that the Veteran was 
found to be disabled effective from August 2001 due to a 
primary diagnosis of back disorders and a secondary diagnosis 
of hypertension.  Records received from SSA are entirely 
negative for any reference to a left knee injury, or for any 
complaints, findings or diagnosis relating to the left knee.  

The Veteran provided testimony at a Board video conference 
hearing held in December 2009.  He stated that he had left 
knee pain throughout his military career and went on sick 
call for this on several occasions.  He indicated that the 
only finding ever made in service was a cyst on the bottom of 
the knee cap and apparently indicated that he re-injured his 
left knee about 20 years after his discharge from service, as 
a result of a fall.  

Analysis

The Veteran contends that while in basic training a knot 
formed on his knee due to the physical training.  He 
maintains that over time, the knot has gradually gotten 
bigger and is currently productive of knee pain and 
functional impairment, requiring him to wear a knee brace and 
use a cane, and warranting the grant of service connection.  

In 2007 an impression of possible medial meniscus tear and 
early osteoarthritis were made and an MRI study revealed a 
medial collateral ligament (MCL) sprain.  Accordingly, the 
threshold matter of establishing the presence of a currently 
diagnosed disability has been established.  

With respect to service incurrence, the STRs are negative for 
any entries relating to the left knee, as such there is no 
indication of any left knee injury or diagnosed disorder in 
service.  The Veteran contends that he went on sick call 
several times for left knee symptoms during service.  In 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a case 
wherein the Veteran's STRs were missing, the Court held that 
a Veteran was competent to report about factual matters of 
which he had "first-hand" knowledge, which the Court 
specifically indicated, in that case, included experiencing 
pain in his right hip and thigh during service, reporting to 
sick call, and undergoing physical therapy.  In the absence 
of any evidence to the contrary, the Board finds the 
Veteran's account of left knee symptomatology and treatment 
in service credible.  

Even assuming that the Veteran had knee symptomatology and 
treatment in service, the Board is unable to conclude that 
chronicity and continuity of knee symptomatology since 
service is shown or that the currently diagnosed left knee 
disability is etiologically related to service.  

Significantly, the post-service medical records reflect that 
a left knee disorder was first diagnosed in 2007 and only 
after the Veteran suffered an injury to it.  The records make 
it clear that the currently diagnosed left knee disorders are 
related to the fall and do not implicate any other cause to 
include military service as a possible or contributory cause.  
There is no clinical evidence on file to the contrary.  The 
record also fails to include a medical opinion which 
establishes or even suggests that a currently diagnosed left 
knee disorder is etiologically related to the Veteran's 
period of service.  A requirement for a showing of such a 
relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To the extent that the Veteran claims that a left knee cyst 
identified in service is attributable to his current left 
problems, there is no current evidence of a left knee cyst, 
nor has any such acute disorder been implicated by anyone but 
the Veteran as the source of his currently manifested left 
knee problems.  In this regard, he has not demonstrated that 
he has any expertise to render such an opinion, and has not 
accounted for the role of the 2007 knee injury.  As such, the 
Veteran's lay statements and contentions regarding the 
etiology of his left knee disorder are of low probative value 
as compared to the clinical records and medical evidence on 
file, which clearly reflect that an injury sustained in 2007 
is the source of his current left knee problems.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion.)

Although the Veteran maintains that left knee problems have 
been chronic and continuous since service, this contention is 
simply not credible.  The file contains medical records dated 
as early as 2001; reference to left knee symptomatology is 
not documented until 2007.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, this condition was not claimed in 2004 
along with the original application for service connection, 
as would be expected if the Veteran were suffering from 
chronic knee symptoms at that time.  A service connection 
claim for a left knee disorder was not filed until January 
2008, only after the left knee injury sustained in 2007.  In 
addition, no in-service knee injury, treatment or post-
service symptomatology was mentioned at the 2005 hearing.  As 
such, the Board affords the Veteran lay statements little 
credible and probative value for the reasons explained above.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.)

Overall, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a left knee disorder.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for a lung or respiratory 
disorder (claimed as a breathing disorder), other than 
service-connected sinusitis/rhinitis, to include claimed as 
due asbestos exposure in service, is denied.

Entitlement to service connection for a heart condition, 
claimed as arteriosclerotic heart disease (ASHD) with 
hypertension, is denied.

Entitlement to service connection for a disorder of the 
cervical spine, to include degenerative disc disease, is 
denied.  

Entitlement to service connection for a disorder of the right 
hand, claimed as Dupuytren's contracture, is denied.

Entitlement to service connection for a left knee disorder is 
denied.



							[Continued on Next Page]

REMAND

The Board has concluded that additional evidentiary 
development is warranted in conjunction with the service 
connection claim for a seizure disorder. 

A brief review of the history reveals that the Veteran 
reports having several episodes of blacking out during 
service, explaining that this occurred during summertime and 
while he was wearing a chemical suit.  The Veteran has 
characterized such episodes as "seizures" and has indicated 
that he was never actually treated for these episodes during 
service (Board 2009 hearing transcript p. 4).  The Veteran 
indicated that he began being treated for seizures in 2000, 
when he fell and blacked out.  Evidence on file shows that 
the Veteran has been treated for seizures from approximately 
2001 forward.   

Several matters require clarification in this case.  
Initially, it is not entirely clear whether a diagnosis of 
seizures is actually accurate in this case.  When evaluated 
in October 2001, the Veteran gave a history of episodes of 
passing out since his 20's and indicated that these episodes 
occurred about 3 to 4 times a month.  Complex partial 
seizures were diagnosed in October 2001.  However, a private 
EEG report of April 2003 indicated that there was no 
electrophysiological evidence of epileptiform activity or 
persistent focal abnormality of EEG.  Upon review of the EEG 
findings, Dr. W. provided assessments of syncope and 
hypertension in an April 2003 medical report, but failed to 
diagnose seizures.  Subsequent VA records indicate that the 
Veteran's diagnosed medical problems include seizures.  Given 
this evidence, clarification of the current diagnosis is 
warranted.  

Also lacking in this case is an opinion addressing the 
likelihood of an etiological link between the Veteran's 
reported black-outs in service and the currently claimed 
seizure disorder.  Under the circumstances of this case and 
the nature of the claimed disability, in conjunction with the 
Veteran competent reports continuity and chronicity of black-
outs/seizure-like episodes since service, a medical 
examination is necessary.  Indeed, the Board notes that the 
Veteran has not been afforded a VA examination in conjunction 
with his service connection claim for seizures.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  Accordingly, because this case presents medical 
questions which cannot be answered by the Board, such must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
claimed seizure disorder.  A detailed 
history of any symptomatology before, 
during and after service should be 
obtained from the Veteran.  The claims 
folder must be made available to the 
examiner for review of the case, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

a.  The examiner shall discuss the 
symptomatology (nature, frequency, etc.) 
associated with the claimed seizure 
disorder and should provide an accurate 
diagnosis of any such currently 
manifested condition, reconciling the 
currently diagnosed condition with those 
diagnoses which have been made 
previously.  

b.  The examiner is requested to provide 
an opinion addressing whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently diagnosed/manifested condition 
(claimed as a seizure disorder) is 
etiologically related to any incidents or 
symptoms that the Veteran experienced 
during service, or is in any other way 
causally related to his active service, 
or whether such a causal relationship is 
unlikely (i.e., a probability of less 
than 50 percent).  If any currently 
diagnosed condition cannot be regarded as 
having had its onset during active 
service, the examiner shall specifically 
indicate so.

c.  Any opinion provided should include 
discussion of specific evidence of record 
supporting the opinion provided, and 
should include consideration of any 
additional factors, such as other medical 
conditions, which may be impacting or a 
factor relating to the Veteran's episodes 
of blacking-out/seizures.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


